FULMER, Acting Chief Judge.
Derek Barlow appeals from the revocation of his community control. The sole issue he raises on appeal is whether the trial court erred in not entering a revocation order, citing Milbry v. State, 768 So.2d 524 (Fla. 2d DCA 2000). The State concedes error.
Barlow was charged with violating numerous conditions of community control. Although the trial court made an oral ruling as to the specific conditions that Barlow had violated, the court did not enter a written revocation order. Accordingly, pursuant to Milbry, we affirm the sentence imposed and reverse to the extent that the trial court must prepare a written order of the violations on remand.
Affirmed in part, reversed in part, and remanded.
NORTHCUTT and DAVIS, JJ., Concur.